Name: 74/4/EEC: Second Commission Decision of 4 December 1973 amending the Decision of 23 May 1973 authorizing the Member States to approve for marketing reproductive material of certain forestry species subjected to reduced requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-01-15

 Avis juridique important|31974D000474/4/EEC: Second Commission Decision of 4 December 1973 amending the Decision of 23 May 1973 authorizing the Member States to approve for marketing reproductive material of certain forestry species subjected to reduced requirements Official Journal L 012 , 15/01/1974 P. 0011 - 0012++++SECOND COMMISSION DECISION OF 4 DECEMBER 1973 AMENDING THE DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES SUBJECTED TO REDUCED REQUIREMENTS ( 74/4/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ( 1 ) ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL AS LAST AMENDED BY THE ACT ( 2 ) ANNEXED TO THE TREATY ( 3 ) ON THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED IN BRUSSELS ON 22 JANUARY 1972 , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE APPLICATION SUBMITTED BY THE FEDERAL REPUBLIC OF GERMANY , THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FRENCH REPUBLIC , THE KINGDOM OF THE NETHERLANDS AND THE UNITED KINGDOM ; WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES AT PRESENT SHOWS A DEFICIT IN ALL THE MEMBER STATES AND SO CANNOT SUPPLY ALL THE NECESSARY REPRODUCTIVE MATERIAL OF THE SAID SPECIES ; WHEREAS THIRD COUNTRIES ARE NOT IN A BETTER POSITION TO SUPPLY SUFFICIENT QUANTITIES OF REPRODUCTIVE MATERIAL OF THE SPECIES CONCERNED GIVING THE SAME GUARANTEES AS REPRODUCTIVE MATERIAL PRODUCED IN THE COMMUNITY WITH THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE ; WHEREAS FOR THIS REASON THE MEMBER STATES HAVE ALREADY BEEN AUTHORIZED , BY THE COMMISSION DECISION OF 23 MAY 1973 ( 4 ) , MODIFIED BY THE DECISION OF 18 JULY 1973 ( 5 ) , TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES SUBJECTED TO REDUCED REQUIREMENTS ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY , THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FRENCH REPUBLIC , THE KINGDOM OF THE NETHERLANDS AND THE UNITED KINGDOM WERE UNABLE TO COMMUNICATE THEIR TOTAL NEEDS FOR FAGUS SILVATICA L . IN THE REQUIRED TIME ; WHEREAS THE QUANTITIES OF REPRODUCTIVE MATERIAL COMMUNICATED BY THESE MEMBER STATES SHOULD , THEREFORE , BE INCLUDED IN THE DECISION OF 23 MAY 1973 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE ANNEX TO THE COMMISSION DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES SUBJECTED TO REDUCED REQUIREMENTS , THE PROVISIONS UNDER THE HEADING FAGUS SILVATICA L . AND RELATIVE TO THE FOLLOWING COUNTRIES ARE REPLACED BY THE FOLLOWING : MEMBER STATE*KG*ORIGIN*CROP FROM/TO* FEDERAL REPUBLIC OF GERMANY*50 000*AUSTRIA , BULGARIA , POLAND , ROMANIA , SWITZERLAND , CZECHOSLOVAKIA , YUGOSLAVIA*1 . 7 . 1972 TO 31 . 12 . 1973* BELGIUM*25 000*ROMANIA , CZECHOSLOVAKIA*1 . 7 . 1972 TO 31 . 12 . 1973* DENMARK*8 000*ROMANIA , CZECHOSLOVAKIA*1 . 7 . 1972 TO 31 . 12 . 1973* FRANCE*25 000*FRANCE , ROMANIA , CZECHOSLOVAKIA*1 . 7 . 1972 TO 31 . 12 . 1973* NETHERLANDS*5 000*ROMANIA , CZECHOSLOVAKIA*1 . 7 . 1972 TO 31 . 12 . 1973* UNITED KINGDOM*5 000*FEDERAL REPUBLIC OF GERMANY , BELGIUM , FRANCE , NETHERLANDS , AUSTRIA , POLAND , ROMANIA , CZECHOSLOVAKIA*1 . 7 . 1972 TO 31 . 12 . 1973* ARTICLE 2 THIS DECISION IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 4 DECEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ NO L 73 , 27 . 3 . 1972 , P . 5 . ( 4 ) OJ NO L 172 , 28 . 6 . 1973 , P . 22 . ( 5 ) OJ NO L 253 , 10 . 9 . 1973 , P . 1 .